DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a 371 of PCT/SE2019/050841 filed 9/9/2019 and Provisional Application 62/733238 filed 9/9/2018 is acknowledged.
Preliminary Amendment filed 12/16/2020 is acknowledged.
Amendments to the Abstract and Specification are acknowledged.
Claims 19-27 and 29-36 have been cancelled.
Claims 1-18 and 28 have been amended and remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18 and 28 are directed to an apparatus (i.e. device) performing functional operations/method steps, but fails to provide any limitations defining the structure of the claimed device(s).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9-11, 17, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US20200329468A1), hereafter Tang, in view of Sahin et al. (US20210068079A1), hereafter Sahin.

Regarding claims 1, 2, and 18,
Tang discloses a method (Fig. 1) of operating a wireless communication device (Title; Fig. 2-5) in a transmission resource reservation (i.e. beam selection) with associated directional information relating to a direction of transmission of a sidelink data message (Fig. 1, 101; paragraph 3, 23, 29-39) and after transmitting the transmission resource reservation, transmitting the sidelink data message in accordance with the directional information (Fig. 1, 102; paragraph 24; sidelink V2X communication after beam selection corresponding to terminal locations).
Tang does not expressly disclose transmitting a resource reservation using SCI.
Sahin discloses analogous devices and methods for D2D communication (Title) including transmitting the transmission resource reservation within Sidelink Control Information (SCI) (paragraphs 30, 87, 113; D2D V2X resources reserved prior to communication via SCI).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang including transmitting the transmission resource reservation within Sidelink Control Information (SCI), as shown by Sahin, thereby enabling other UEs to exclude those reserved resources in their own transmission resource processing.

Regarding claim 3,
The combination of Tang and Sahin discloses determining the directional information based on a location/position of a receiving wireless communication device intended for reception of the sidelink data message and the sidelink data message is transmitted to the receiving wireless communication device (Tang: Fig. 2-3; paragraphs 26-43, 51-67; Sahin: paragraph 69).  See motivation above.

Regarding claim 4,
The combination of Tang and Sahin discloses receiving a Co-operative Awareness Message, CAM, from the receiving wireless communication device indicating the location/position of the receiving wireless communication device (Tang: paragraph 44, 68; Sahin: paragraph 69).  See motivation above. 

Regarding claim 5,
The combination of Tang and Sahin discloses the transmission resource reservation is transmitted omnidirectionally (Tang: paragraph 44, 68).

Regarding claim 6,
The combination of Tang and Sahin discloses the directional information indicates the direction of transmission of the sidelink data message relative to a reference direction (i.e. Tang: reference connection line; paragraphs 26, 27, 30-33).

Regarding claims 7 and 9,
The combination of Tang and Sahin discloses transmitting a broadcast Cooperative Awareness Message, CAM, indicating a position of the wireless communication device and a direction of movement of the wireless communication device, wherein the directional information indicates the direction of transmission of the sidelink data message relative to the direction of movement of the wireless communication device in which the sidelink data message is to be transmitted, and/or wherein the directional information indicates a direction in which the sidelink data message is not to be transmitted (Fig. 2-3; paragraph 26-27, 44; beam selection with respect to reference line of sidelink communication between terminals based on omnidirectionally broadcast CAM messages indicating position information of terminals).

Regarding claim 10,
The combination of Tang and Sahin discloses transmitting the data message comprises transmitting the data message a defined time after transmitting the resource reservation (i.e. preset time intervals/time periods for transmission on selected beams; paragraph 37, 40).
Regarding claims 11, 17, and 28,
Tang discloses a method (Fig. 1) of operating a second wireless communication device (Title; Fig. 2-5, first/second terminals) comprising a transmission resource reservation (i.e. beam selection) from a first wireless communication device, wherein the transmission resource reservation has associated directional information relating to a direction of transmission of a first sidelink data message from the first wireless communication device (Fig. 1, 101-102; paragraph Fig. 1, 101; paragraph 3, 23, 24, 29-39; sidelink V2X communication after beam selection corresponding to terminal locations).
Tang does not expressly disclose receiving resource reservations using SCI or determining a transmission resource for a second sidelink data message to be transmitted from the second wireless communication device based on the transmission resource reservation and the directional information relating to the direction of transmission of the first sidelink data message and transmitting the second sidelink data message using the transmission resource determined for the second sidelink data message.
Sahin discloses receiving resource reservations using SCI and determining a transmission resource for a second sidelink data message to be transmitted from the second wireless communication device based on the transmission resource reservation and the directional information relating to the direction of transmission of the first sidelink data message and transmitting the second sidelink data message using the transmission resource determined for the second sidelink data message (paragraphs 30, 87, 113; D2D V2X resources reserved prior to communication via SCI…in turn, other UEs exclude that resource when sensing for the duration of reservation).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang by receiving resource reservations using SCI, as shown by Sahin, thereby hereby enabling other UEs to exclude those reserved resources in their own transmission resource processing.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tang and Sahin as applied to claim 1 above, and further in view of Freda et al. (US20210329596A1), hereafter Freda.

Regarding claim 8,
The combination of Tang and Sahin discloses the transmission resource reservation is a first transmission resource reservation, wherein the sidelink data message is a first sidelink data message, and wherein the first sidelink data message is transmitted directionally in accordance with the directional information associated with the first transmission resource reservation (Tang: Fig. 2-3; paragraphs 3, 26-44; Sahin: paragraphs 30, 87, 113; D2D V2X resources reserved prior to communication via SCI).  See motivation above.
Tang and Sahin do not expressly disclose transmitting a second transmission resource reservation with associated information indicating omnidirectional transmission of a second sidelink data message in accordance with and after transmitting the second transmission resource reservation.
Freda discloses analogous methods and apparatuses for autonomous resource selection in NR V2X (Title) including transmitting a second transmission resource reservation with associated information indicating omnidirectional transmission of a second sidelink data message in accordance with transmitting the second transmission resource reservation (paragraphs 79-89, 135-176, 203-206; use SCI to reserve resources according to location/quality/etc. includes resource configurations on only a subset (directional) beams and omni-directional resource configurations).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Tang and Sahin by transmitting a second transmission resource reservation with associated information indicating omnidirectional transmission of a second sidelink data message in accordance with and after transmitting the second transmission resource reservation, as shown by Freda, thereby enabling dynamic resource reservation capabilities for different V2X and antenna configurations.

7.	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Sahin as applied to claim 1 above, and further in view of Feng et al. (USP 10869318B2), hereafter Feng.

Regarding claims 12 and 14,
The combination of Tang and Sahin discloses receiving a position message from the first wireless communication device, wherein the position message indicates a position of the first wireless communication device (i.e. CAM messages; Tang: paragraph 44, 68; Sahin: paragraph 69; UEs exclude that resource when sensing for the duration of reservation) but does not expressly disclose determining a second frequency resource for the second sidelink data message responsive to determining that the first and second sidelink data messages are or are not potentially interfering based on the directional information and based on the position of the first wireless communication device, with the first and second frequency resources being different and transmitting the second sidelink message using the second frequency resource.
Feng discloses radio resource selection and sensing for V2X transmissions (Title) including determining a second frequency resource for the second sidelink data message responsive to determining that the first and second sidelink data messages are or are not potentially interfering based on the directional information and based on the position of the first wireless communication device, with the first and second frequency resources being different and transmitting the second sidelink message using the second frequency resource (Fig. 4, 5, 9-18; Col. 17-18, lines 9-59; CAM/DENM messages (as in Tang/Sahin) periodically broadcasted enable resource reservations used by other UEs for further different frequency resource reservations such that reserved resources along the same position/direction indicated in the CAM/DENM are not considered).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Tang and Sahin by determining a second frequency resource for the second sidelink data message responsive to determining that the first and second sidelink data messages are potentially interfering based on the directional information and based on the position of the first wireless communication device, with the first and second frequency resources being different and transmitting the second sidelink data message using the second frequency resource, as shown by Feng, thereby allowing predictions on future radio resources which can be used and which should be avoided as unavailable/booked/reserved in a network with dynamic resource allocation conditions.

Regarding claims 13 and 15,
The combination of Tang and Sahin discloses does not expressly disclose determining a second direction of transmission for the second sidelink data message, and wherein determining that the first and second sidelink data messages are or are not potentially interfering is based on the directional information indicated in the first transmission resource reservation, the position indicated in the position message, and the second direction of transmission for the second sidelink data message, the method further comprising transmitting a second transmission resource reservation with associated directional information relating to the second direction of transmission for the second sidelink message; and transmitting the second sidelink message in accordance with the second direction of transmission using the second frequency resource.
Feng discloses radio resource selection and sensing for V2X transmissions (Title) including determining a second direction of transmission for the second sidelink data message, and wherein determining that the first and second sidelink data messages are or are not potentially interfering is based on the directional information indicated in the first transmission resource reservation, the position indicated in the position message, and the second direction of transmission for the second sidelink data message, the method further comprising transmitting a second transmission resource reservation with associated directional information relating to the second direction of transmission for the second sidelink data message; and transmitting the second sidelink data message in accordance with the second direction of transmission using the second frequency resource (Fig. 4, 5, 9-18; Col. 17-18, lines 9-59; CAM/DENM messages (as in Tang/Sahin) periodically broadcasted enable resource reservations used by other UEs for further different frequency resource reservations such that reserved resources along the same position/direction indicated in the CAM/DENM are not considered).
It would have been obvious to one of ordinary skill in the art before the date of effective filing to modify Tang and Sahin by determining a second direction of transmission for the second sidelink data message, and wherein determining that the first and second sidelink data messages are or are not potentially interfering is based on the directional information indicated in the first transmission resource reservation, the position indicated in the position message, and the second direction of transmission for the second sidelink data message, the method further comprising transmitting a second transmission resource reservation with associated directional information relating to the second direction of transmission for the second sidelink data message; and transmitting the second sidelink data message in accordance with the second direction of transmission using the second frequency resource, as shown by Feng, thereby allowing predictions on future radio resources which can be used and which should be avoided as unavailable/reserved in a network with dynamic resource allocation conditions.


Regarding claim 16,
The combination of Tang, Sahin, and Feng discloses the second sidelink data message is transmitted directionally relative to the second transmission resource reservation (i.e. Tang: beam selection based on reference connection line; paragraphs 26, 27, 30-33).  See motivations above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477